Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Examiner’s Note
In the interest of compact prosecution, the examiner wants to make applicant aware that it is possible to make a 103 rejection over US20190353032A1 Batarseh in view of US20170022804A1 Gupta to add the fluid 154 containing quantum dots of Gupta to the embodiment of fig. 4 of Batarseh to pump said fluid 154 through the nozzles 220 of Batarseh to arrive at the invention of the instant application. Due to the language of the claims of the instant application as of 7/18/2022, these claims remain broad enough to be read on by the prior art of record. 

The examiner is amenable to an interview to discuss the instant application and rejections disclosed herein.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous final rejection.

Applicant’s arguments, see page 7, filed 7/18/2022, with respect to 35 U.S.C 112(b) for claims 1 and 11 regarding the use of sufficient have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 5/18/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 7, filed 7/18/2022, with respect to 35 U.S.C 112(b) for claims 4 regarding the use of sufficient have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 5/18/2022 has been withdrawn because the claims were cancelled. 

Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. The claims recites the application of a coloring agent and do not appear to recite that the coloring agent of the instant application is meant to paint the rock that is being worked upon to enhance laser energy absorption. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the coloring agent of the instant application is meant to paint the rock that is being worked upon to enhance laser energy absorption) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 The examiner respectfully argues that limitations from the specification are not to be read into the claims and that the claims are meant to be read in light of the specification.  It is still not clear how the coloring agent is meant to be used to paint the rock to be worked upon based on the claim language and the examiner respectfully believes the prior art of record still read on the claims of the instant application.
Further, the applicant seems to have an invention wherein the color applicator head is integrated coaxial to and part of the laser head. The recitations of the color applicator head being coupled to leads to broad interpretation by the examiner and is understood in the context that a color applicator head is part of the invention.  From this standpoint, the examiner is finding that any structure of the prior art that meets this aforementioned interpretation is sufficient to read on the instant application and is the reason the prior art of record still reads on the instant application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reservoir and conduit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The a conduit is not shown in the drawings at a level that would allow one of ordinary skill in the art to ascertain the applicant’s intention of what a conduit is, see drawing objection above. The a reservoir is not shown in the drawings at a level that would allow one of ordinary skill in the art to ascertain the applicant’s intention of what a reservoir is, see drawing objection above.

Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of and a color applicator head coupled to the one or more optical transmission media and comprising: is unclear if the applicant means to continue to reference the color applicator head or the optical transmission media.  This is being interpreted as and a color applicator head coupled to the one or more optical transmission media and (the one or more optical transmission media) comprising: 

Claims 2-3, 6, 8-10, 12-17, 19-20 are rejected for dependence on one or more of the above rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 8, 9, 10, 11, 12, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190353032A1 Batarseh (hereinafter “Batarseh”) in view of US 20170022804 A1 Gupta (hereinafter “Gupta”). 	
Regarding claim 1, Batarseh teaches, except where struck through, A laser tool configured to operate within a wellbore of a hydrocarbon- bearing rock formation (abstract teaches An example laser tool is configured to operate within a wellbore of a hydrocarbon-bearing rock formation), the laser tool comprising: one or more optical transmission media (claim 1), the one or more optical transmission media being part of an optical path originating at a laser generator (laser generator 10)  configured to generate a laser beam comprising an axis (claim 1), the one or more optical transmission media being configured for passing the laser beam (claim 1);  and comprising: an optical element (a mono-optic element; claim 1) that is part of the optical path (claim 1), the optical element for receiving the laser beam from the one or more optical transmission media and for output to the hydrocarbon-bearing rock formation (claim 1), .  Batarseh does not teach and a color applicator head coupled to the one or more optical transmission media nor and a color applicator nozzle configured to discharge one or more coloring agents to a surface in the wellbore in a path of the laser beams wherein the color applicator nozzle is coupled to a reservoir using a conduit, the reservoir being configured to store the one or more coloring agents.  Gupta teaches, and a color applicator head (figure 2E and par. 75 teach the addition of a carbon quantum dot-containing fluid 154 into a wellbore 110 and further teaches a fluid deliver system 152 configured and positioned to deliver a carbon quantum dot-containing fluid 154 into the wellbore 110 and fluid deliver system 152 is therefore analogous to a color applicator head because both will perform the same function) coupled to the one or more optical transmission media (fig. 2e shows radiation source 122 and 124 coupled to production string 114) and and a color applicator nozzle configured to discharge one or more coloring agents to a surface in the wellbore in a path of the laser beams (fig. 2E and par. 75 teach The radiation source 122 and the detector 124 may be located at a location downstream of the fluid deliver system 152. The wellbore fluid 140 may flow in the production string 114 in the direction indicated by arrow 156. The wellbore fluid 140 may carry the carbon quantum dot-containing fluid 154 to a location proximate the radiation source 122 and the detector 124) wherein the color applicator nozzle is coupled to a reservoir using a conduit (production string 114), the reservoir (productive zones; claim 15) being configured to store the one or more coloring agents (claim 15).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include and a color applicator head coupled to the one or more optical transmission media and and a color applicator nozzle configured to discharge one or more coloring agents to a surface in the wellbore in a path of the laser beams wherein the color applicator nozzle is coupled to a reservoir using a conduit, the reservoir being configured to store the one or more coloring agents, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve  optical properties include a wavelength at which a material exhibits a peak absorption intensity, a wavelength at which a material exhibits a peak fluorescence intensity (e.g., a color of light emitted during fluorescence, such as when the fluorescence is in the visible spectrum), an excitation spectrum, an emission spectrum, an intensity of absorbed electromagnetic radiation, and an intensity of emitted electromagnetic radiation (par. 30). 

Regarding claim 2, Batarseh and Gupta teach, except where struck through, the laser tool of claim 1 as discussed above.  Batarseh does not teach where the one or more coloring agents comprise a powder, a liquid, a gas or an aerosol. Gupta teaches, except where struck through, where the one or more coloring agents comprise a powder, a liquid, a gas or an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof (Gupta teaches The wellbore fluid 140 which is obvious to be a liquid given the use of the language fluid to describe the wellbore fluid 140; par. 43 teaches Injection fluids transporting carbon quantum dots into the formation are typically aqueous based, such as a brine, like a saturated potassium chloride or sodium chloride brine, salt water such as seawater, fresh water, a liquid hydrocarbon, a surfactant or a gas such as nitrogen or carbon dioxide).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the one or more coloring agents comprise a powder, a liquid, a gas or an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof, as suggested and taught by Gupta, for the purpose of providing a means to transport the analogous coloring agent such that The injection fluid may be introduced by being pumped into one or more injection wells…Typically, the carbon quantum dots are soluble in the injection fluid (par. 42).

Regarding claim 3, Batarseh and Gupta teach, except where struck through, the laser tool of claim 1 as discussed above.  Batarseh does not teach where the one or more coloring agents comprise a black liquid agent. Gupta teaches, except where struck through, where the one or more coloring agents comprise a black liquid agent (par. 43 teaches Injection fluids transporting carbon quantum dots into the formation are typically aqueous based, it is known in the art that carbon is black in color, see NPL website "Carbon." Chemicool Periodic Table. Chemicool.com. 25 July. 2014. Web. https://www.chemicool.com/elements/carbon.html).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the one or more coloring agents comprise a black liquid agent, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve certain spectroscopy characteristics that includes any qualitative or quantitative property relating to optically active carbon quantum dots (CQDs) which may be determined by optical spectroscopy (such as absorbance, fluorescence and phosphorescence) (par. 30).

Regarding claim 8, Batarseh further teaches, except where struck through, where the color applicator head comprises a vacuum nozzle for aspirating an area surrounding the laser muzzle (laser muzzle 145; par. 5 and claims 4, 16, and 17) , and where the color applicator head comprises a lens configured to defocus the laser beam (while Gupta teaches an analogous color applicator head, Batarseh teaches the motivation to defocus the laser beam in par. 29 as For example, the mono-optic element may direct, collimate, focus, defocus, or otherwise manipulate the direction or geometry of the laser beam 160 prior to output).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include where the color applicator head comprises a vacuum nozzle for aspirating an area surrounding the laser muzzle in the color applicator head, and where the color applicator head comprises a lens configured to defocus the laser beam, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously allow for the laser beam may increase in cross-sectional diameter and in volume (par. 58).  Batarseh does not teach in the color applicator head.  Gupta teaches, in the color applicator head (par. 19 teaches : (a) injecting an aqueous fluid having a water soluble tracer comprising carbon quantum dots into the more than one injection well and maintaining pressure in the hydrocarbon-bearing reservoir above the bubble point of the hydrocarbons in the reservoir, wherein the aqueous fluid pumped into each of the injection wells contains qualitatively distinguishable carbon quantum dots).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include in the color applicator head, as suggested and taught by Gupta, for the purpose of providing an advantageous means to deliver a fluid into the injection well and to maintain pressure within the wellbore above the bubble point of fluids being extracted from the formation (par. 57).

Regarding claim 9, Batarseh and Gupta teach, except where struck through, The laser tool of claim 1 as discussed above and Batarseh further discloses where the color applicator head comprises a lens mounted on a movable stage such that the lens deflects or rotates the laser beam in the range from 0 to 360 (par. 28 teaches the laser tool is also configured to rotate about an axis in the wellbore, such as a central axis of the wellbore. In some implementations, the laser tool 30 is mounted on an axle (not shown) for rotation).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include where the color applicator head comprises a lens mounted on a movable stage such that the lens deflects or rotates the laser beam in the range from 0 to 360, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously allow for the laser beam 160 may sweep the entire circumference of the wellbore. That is, the laser tool may rotate a full 360°. In some cases, the laser tool may rotate less than 360° (par. 28).

Regarding claim 10, Batarseh and Gupta teach, except where struck through, The laser tool of claim 1 as discussed above and Batarseh further discloses where the color applicator head comprises one or more purging nozzles for removing dust or vapor from a path of the laser beam (par. 5 teaches the purging nozzles as The focusing system may also include a purging nozzle proximate to the laser muzzle, a vacuum nozzle proximate to the laser muzzle, further, the color applicator head disclosed in the instant application is analogous to the focusing system 100 of Batarseh with the combinations with Gupta disclosed above to allow for the application of carbon quantum dots in Gupta).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include where the color applicator head comprises one or more purging nozzles for removing dust or vapor from a path of the laser beam, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously having the purging nozzle is configured to remove dust and vapor from the path of the laser beam. The vacuum nozzle is configured to collect dust and vapor from the path of the laser beam (par. 5).

Regarding claim 11, Batarseh teaches, except where struck through, A method performed within a wellbore of a hydrocarbon- bearing rock formation (claim 11 and par. 8 teaches An example method is performed within a wellbore of a hydrocarbon-bearing rock formation), the method comprising: passing, through one or more optical transmission media (a mono-optic element; claim 1), a laser beam (laser beam 160) comprising an axis (claim 1; axis is that of laser beam 160 in figs. 1, 2, 3A, and 4) and generated by a laser generator (laser generator 10) at an origin of an optical path (par. 3), the optical path comprising the one or more optical transmission media (a mono-optic element; claim 1); and applying one or more coloring agents to a surface in the wellbore in a path of the laser beam using a color applicator head discharging the one or more coloring agents, wherein the color applicator head comprises a color applicator nozzle coupled to a reservoir using a conduit, the reservoir being configured to store the one or more coloring agents, and wherein the color applicator nozzle discharges the one or more coloring agents.  Batarseh does not teach and applying one or more coloring agents to a surface in the wellbore in a path of the laser beam using a color applicator head discharging the one or more coloring agents, wherein the color applicator head comprises a color applicator nozzle coupled to a reservoir using a conduit, the reservoir being configured to store the one or more coloring agents, and wherein the color applicator nozzle discharges the one or more coloring agents.  Gupta teaches, and applying one or more coloring agents to a surface in the wellbore in a path of the laser beam using a color applicator head discharging the one or more coloring agents (figure 2E and par. 75 teach the addition of a carbon quantum dot-containing fluid 154 into a wellbore 110 and further teaches a fluid deliver system 152 configured and positioned to deliver a carbon quantum dot-containing fluid 154 into the wellbore 110 and fluid deliver system 152 is therefore analogous to a color applicator head because both will perform the same function), wherein the color applicator head (figure 2E and par. 75 teach the addition of a carbon quantum dot-containing fluid 154 into a wellbore 110 and further teaches a fluid deliver system 152 configured and positioned to deliver a carbon quantum dot-containing fluid 154 into the wellbore 110 and fluid deliver system 152 is therefore analogous to a color applicator head because both will perform the same function) comprises a color applicator nozzle (par. 19 teaches : (a) injecting an aqueous fluid having a water soluble tracer comprising carbon quantum dots into the more than one injection well and maintaining pressure in the hydrocarbon-bearing reservoir above the bubble point of the hydrocarbons in the reservoir, wherein the aqueous fluid pumped into each of the injection wells contains qualitatively distinguishable carbon quantum dots)coupled to a reservoir (productive zones; claim 15)  using a conduit (production string 114), the reservoir being configured to store the one or more coloring agents (par. 19 teaches : (a) injecting an aqueous fluid having a water soluble tracer comprising carbon quantum dots into the more than one injection well and maintaining pressure in the hydrocarbon-bearing reservoir above the bubble point of the hydrocarbons in the reservoir, wherein the aqueous fluid pumped into each of the injection wells contains qualitatively distinguishable carbon quantum dots), and wherein the color applicator nozzle discharges the one or more coloring agents (claim 15).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include/such that and applying one or more coloring agents to a surface in the wellbore in a path of the laser beam using a color applicator head discharging the one or more coloring agents, wherein the color applicator head comprises a color applicator nozzle coupled to a reservoir using a conduit, the reservoir being configured to store the one or more coloring agents, and wherein the color applicator nozzle discharges the one or more coloring agents, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve  optical properties include a wavelength at which a material exhibits a peak absorption intensity, a wavelength at which a material exhibits a peak fluorescence intensity (e.g., a color of light emitted during fluorescence, such as when the fluorescence is in the visible spectrum), an excitation spectrum, an emission spectrum, an intensity of absorbed electromagnetic radiation, and an intensity of emitted electromagnetic radiation (par. 30). A method performed within a wellbore of a hydrocarbon- bearing rock formation, the method comprising: passing, through one or more optical transmission media, a laser beam comprising an axis and generated by a laser generator at an origin of an optical path, the optical path comprising the one or more optical transmission media; and applying one or more coloring agents to a surface in the wellbore in a path of the laser beam using a color applicator head discharging the one or more coloring agents, wherein the color applicator head comprises a color applicator nozzle coupled to a reservoir using a conduit, the reservoir being configured to store the one or more coloring agents, and wherein the color applicator nozzle discharges the one or more coloring agents.

Regarding claim 12, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh does not teach where the one or more coloring agents comprise a powder, a liquid, a gas, an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof. Along the same field of endeavor, Gupta is considered analogous art because Gupta discloses Carbon quantum dots are used as tracers during the production of hydrocarbons (abstract).  Gupta teaches, where the one or more coloring agents comprise a powder, a liquid, a gas, an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof (Gupta teaches The wellbore fluid 140 which is obvious to be a liquid given the use of the language fluid to describe the wellbore fluid 140; par. 43 teaches Injection fluids transporting carbon quantum dots into the formation are typically aqueous based, such as a brine, like a saturated potassium chloride or sodium chloride brine, salt water such as seawater, fresh water, a liquid hydrocarbon, a surfactant or a gas such as nitrogen or carbon dioxide).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the one or more coloring agents comprise a powder, a liquid, a gas, an aerosol, a fluid that is insoluble in oil and water, a paint, or combinations thereof as suggested and taught by Gupta, for the purpose of providing a means to transport the analogous coloring agent such that The injection fluid may be introduced by being pumped into one or more injection wells…Typically, the carbon quantum dots are soluble in the injection fluid (par. 42).

Regarding claim 13, Batarseh and Gupta teach, except where struck through, the method of claim 12 as discussed above.  Batarseh does not teach where the one or more coloring agents comprise a black liquid agent (par. 43 teaches Injection fluids transporting carbon quantum dots into the formation are typically aqueous based, it is known in the art that carbon is black in color, see NPL website "Carbon." Chemicool Periodic Table. Chemicool.com. 25 July. 2014. Web. https://www.chemicool.com/elements/carbon.html).  Gupta teaches, except where struck through, where the one or more coloring agents comprise a black liquid agent.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh reference, to include where the one or more coloring agents comprise a black liquid agent, as suggested and taught by Gupta, for the purpose of providing a means to advantageously achieve certain spectroscopy characteristics that includes any qualitative or quantitative property relating to optically active carbon quantum dots (CQDs) which may be determined by optical spectroscopy (such as absorbance, fluorescence and phosphorescence) (par. 30).

Regarding claim 14, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh further teaches comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface (Batarseh teaches in par. 63 in some implementations, purging may be cyclical. For example, purging may occur while the laser beam is on, which when combined with the carbon quantum dots of Gupta as the purging fluid makes it obvious to cycle the laser and the fluid application). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, as suggested and taught by Batarseh, for the purpose of providing a means so as not to obstruct the path of laser beam 160 (par. 63).

Regarding claim 19, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh further teaches comprising moving a lens of the color applicator head to deflect or rotate the laser beam in a range from 0 to 360 (par. 28 teaches the laser tool is also configured to rotate about an axis in the wellbore, such as a central axis of the wellbore. In some implementations, the laser tool 30 is mounted on an axle (not shown) for rotation). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include comprising moving a lens of the color applicator head to deflect or rotate the laser beam in a range from 0 to 360, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously allow for the laser beam 160 may sweep the entire circumference of the wellbore. That is, the laser tool may rotate a full 360°. In some cases, the laser tool may rotate less than 360° (par. 28).

Regarding claim 20, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh further teaches comprising purging dust or vapor from the path of the laser beam (par. 5 teaches the purging nozzles as The focusing system may also include a purging nozzle proximate to the laser muzzle, a vacuum nozzle proximate to the laser muzzle, further, the color applicator head disclosed in the instant application is analogous to the focusing system 100 of Batarseh with the combinations with Gupta disclosed above to allow for the application of carbon quantum dots in Gupta). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include comprising purging dust or vapor from the path of the laser beam, as suggested and taught by Batarseh, for the purpose of providing a means to advantageously having the purging nozzle is configured to remove dust and vapor from the path of the laser beam. The vacuum nozzle is configured to collect dust and vapor from the path of the laser beam (par. 5).


Claims 6, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190353032A1 Batarseh (hereinafter “Batarseh”) in view of US 20170022804 A1 Gupta (hereinafter “Gupta”) in view of US20190055789A1 Azar (hereinafter “Azar”). 	
Regarding claim 6, Batarseh and Gupta teach, the laser tool of claim 1 as discussed above and Batarseh further teaches and where the color applicator is configured to enter a hole in the rock formation formed by the laser beam (par. 23).  Batarseh and Gupta do not teach where the color applicator head is extendable along the axis of the laser beam. Along the same field of endeavor, Azar is considered analogous art because Azar discloses A cutting element has a port extending through at least a portion of the cutting element body…The port is configured to provide fluid communication therethrough and to direct focused energy from a focused energy source through the cutting element toward a formation proximate the cutting face (abstract).  Azar teaches, except where struck through, where the color applicator head is extendable along the axis of the laser beam (par. 5 teaches extendable as in some embodiments, an energy-emitting cutting element includes a body having a rear face, a cutting face, and a longitudinal axis extending therethrough. The cutting face includes an ultrahard material. A port extends through at least part of the body and parallel to the longitudinal axis. The port provides fluid communication within at least part of the body. An energy direction member extends through at least part of the port; in fig. 6 and par. 51, Azar teaches an energy-emitting cutting element 500 used in cooperation with a non-emitting cutting element 538, par. 53 teaches In some embodiments, fluid 510 may flow through the cutting element 500 and may exit from the cutting element 500 toward the formation 514).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh and Gupta references, to include where the color applicator head is extendable along the axis of the laser beam, as suggested and taught by Azar, for the purpose advantageously combining the extension ability of Azar with the color applicator and fluid of Batarseh and Gupta respectively for the advantage of allowing for A weakened portion of the formation is then removed through mechanical removal, such as a shear cutting element or a conical cutting element (Azar par. 7).    

Regarding claim 15, Batarseh and Gupta teach, except where struck through, the method of claim 11 as discussed above.  Batarseh and Gupta do not teach where the color applicator head is extendable along the axis of the laser beam, the method comprising extending the color applicator head along an axis of the laser beam. Along the same field of endeavor, Azar is considered analogous art because Azar discloses A cutting element has a port extending through at least a portion of the cutting element body…The port is configured to provide fluid communication therethrough and to direct focused energy from a focused energy source through the cutting element toward a formation proximate the cutting face (abstract).  Azar teaches, except where struck through, where the color applicator head is extendable along the axis of the laser beam, the method comprising extending the color applicator head along an axis of the laser beam (par. 5 teaches extendable as In some embodiments, an energy-emitting cutting element includes a body having a rear face, a cutting face, and a longitudinal axis extending therethrough. The cutting face includes an ultrahard material. A port extends through at least part of the body and parallel to the longitudinal axis. The port provides fluid communication within at least part of the body. An energy direction member extends through at least part of the port; in fig. 6 and par. 51, Azar teaches an energy-emitting cutting element 500 used in cooperation with a non-emitting cutting element 538, par. 53 teaches In some embodiments, fluid 510 may flow through the cutting element 500 and may exit from the cutting element 500 toward the formation 514).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh and Gupta references, to include where the color applicator head is extendable along the axis of the laser beam, the method comprising extending the color applicator head along an axis of the laser beam, as suggested and taught by Azar, for the purpose advantageously combining the extension ability of Azar with the color applicator and fluid of Batarseh and Gupta respectively for the advantage of allowing for A weakened portion of the formation is then removed through mechanical removal, such as a shear cutting element or a conical cutting element (Azar par. 7).

Regarding claim 16, Batarseh, Gupta and Azar teach, except where struck through, the method of claim 15 as discussed above.  Batarseh further teaches the method comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, extending the color applicator head along an axis of the laser beam after each discharging of the laser beam (Batarseh teaches in par. 63 in some implementations, purging may be cyclical. For example, purging may occur while the laser beam is on, which when combined with the carbon quantum dots of Gupta as the purging fluid makes it obvious to cycle the laser and the fluid application). Therefore, it would have been obvious before the effective date of the reference, to include the method comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, extending the color applicator head along an axis of the laser beam after each discharging of the laser beam, as suggested and taught by Azar, for the purpose of providing an advantageous means so as not to obstruct the path of laser beam (par. 63).

Regarding claim 17, Batarseh, Gupta and Azar teach, except where struck through, the method of claim 15 as discussed above.  Azar further teaches the method comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, extending the color applicator head along an axis of the laser beam during each discharging of the laser beam (combining the fluid with carbon quantum dots of Gupta with the apparatus of Azar to apply quantum dots in the fluid nozzle 1044 of Azar in figure 11 and paragraph 59, the bit body 1040 which is now analogous to the color applicator, is taught to be extendable or movable in par. 59 as in relation to FIG. 1 through FIG. 10. In some embodiments, the energy-emitting fluid nozzle 1044 may be positioned forward (i.e., to rotationally lead) or behind (e.g., to rotationally trail) the non-emitting cutting element 1038, relative to the direction of movement of the bit body 1040 during operation of the laser-mechanical bit). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Batarseh and Gupta references, to include the method comprising alternating discharging the laser beam and applying the one or more coloring agents to the surface, extending the color applicator head along an axis of the laser beam during each discharging of the laser beam, as suggested and taught by Azar, for the purpose of providing a means to advantageously allow for a non-emitting cutting element 1038 configured to remove material from a weakened portion 1014-1 of a formation 1014 that has been energized by an energy-emitting non-cutting element, such as an energy-emitting fluid nozzle 1044 (par. 59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/           Examiner, Art Unit 3761                                                                                                                                                                                             
/JOEL M ATTEY/           Primary Examiner, Art Unit 3763